                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE


UNITED STATES OF AMERICA,                         )
                                                  )
                               Plaintiff,         )
                                                  )
                       v.                         )           No. 3:19-CR-55-TAV-HBG
                                                  )
JARET AXELL,                                      )
JACKSON BROWN, and                                )
COY POTTER,                                       )
                                                  )
                               Defendants.        )


                                MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Court

as may be appropriate. This case came before the Court on June 10, 2019, for a scheduled pretrial

conference and motion hearing on Defendant Jackson Brown’s Motion to Continue [Doc. 27],

filed on May 8, 2019. Assistant United States Attorney Cynthia F. Davidson appeared on behalf

of the Government. Attorney Kimberly A. Parton represented Defendant Axell. Attorney James

H. Varner, Jr., appeared on behalf of Defendant Brown. Attorney Cullen Michael Wojcik

represented Defendant Potter. All three Defendants were also present.

       Defendant Brown asks to continue the June 24, 2019 trial in this case because counsel

needs additional time to prepare the case for trial. The motion states that counsel has discussed

the need for a continuance with Defendant Brown and explained his rights under the Speedy Trial

Act. Defendant Potter has moved to adopt [Doc. 31] Defendant Brown’s motion, stating that he

is similarly situated and that the motion applies to him as well.
       At the hearing, Mr. Varner stated that he needs additional time to review the discovery with

his client who faces a lengthy sentence if convicted. He said that he discussed the requested

continuance with Defendant Brown, who agreed to waive his right to a speedy trial in relation to

this motion. Mr. Wojcik joined in Mr. Varner’s motion without additional argument. Ms. Parton

stated that Defendant Axell was not opposed to a trial continuance. AUSA Davidson stated that

the Government did not oppose the Motion to Continue. She noted that Defendant Brown joined

the case later than the other Defendants. AUSA Davidson said that a trial continuance is warranted

in this case. The parties agreed on a new trial date of January 28, 2020.

       The Court finds the ends of justice served by continuing the trial outweigh the interest of

the Defendants and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). In the instant case,

the Defendants are charged [Doc. 1] with carjacking (Count One) and brandishing a firearm in

furtherance of carjacking (Count Two). Defendant Brown is also charged with being a felon in

possession of a firearm (Count Three). Defense counsel need additional time to determine whether

to file pretrial motions, to interview witnesses, to confer with their clients, and to prepare the case

for trial. Thus, the Court finds that continuing the trial for eight months is necessary in order to

permit counsel the “reasonable time necessary for effective preparation.”               18 U.S.C. §

3161(h)(7)(B)(iv). The Court finds that requiring the Defendants to proceed to trial on June 24

would deprive counsel of the reasonable time necessary to prepare effectively for trial even taking

into account their acting with due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

               Accordingly, the motion to continue the trial [Doc. 27] is GRANTED. Defendant

Potter’s motion [Doc. 31] to adopt this motion is also GRANTED. The trial of this matter is reset

to January 28, 2020. The Court finds that all the time between the filing of Defendant Brown’s


                                                  2
motion on May 8, 2019, and the new trial date of January 28, 2020, is fully excludable time under

the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. § 3161(h)(1)(D) & -(7)(A)-

(B). With regard to other scheduling in this case, the Court extended the motion deadline to

August 5, 2019. Responses to motions are due on or before August 19, 2019. The parties are to

appear      before    the    undersigned      for     a    final     pretrial    conference      on

January 13, 2020, at 11:00 a.m. The new deadline for concluding plea negotiations and providing

reciprocal discovery is also January 7, 2020. Motions in limine are due on or before January 11,

2020. Special requests for jury instructions shall be submitted to the District Judge no later than

January 18, 2020, and shall be supported by citations to authority pursuant to Local Rule 7.4.

         Accordingly, it is ORDERED:

            (1) Defendant Brown’s Motion to Continue [Doc. 27] the trial is
                GRANTED. Defendant Potter’s Motion to Adopt Co-Defendant’s
                Motion to Continue [Doc. 31] is also GRANTED;

            (2) The trial of this case is reset to commence on January 28, 2020, at
                9:00 a.m., before the Honorable Thomas A. Varlan, United States
                District Judge;

            (3) All time between the filing of Defendant Brown’s motion on May 8,
                2019, and the new trial date of January 28, 2020, is fully excludable
                time under the Speedy Trial Act for the reasons set forth herein;

            (4) The deadline for filing pretrial motions is extended to August 5, 2019.
                Responses to motions are due on or before August 19, 2019;

            (5) The deadline for concluding plea negotiations and providing
                reciprocal discovery is extended to January 7, 2020;

            (6) Motions in limine are due on or before January 11, 2020;

            (7) The parties shall appear before the undersigned for a final pretrial
                conference on January 13, 2020, at 11:00 a.m.; and




                                                3
   (8) Special requests for jury instructions shall be submitted to the District
       Judge no later than January 18, 2020, and shall be supported by
       citations to authority pursuant to Local Rule 7.4.

IT IS SO ORDERED.

                                     ENTER:



                                     United States Magistrate Judge




                                        4
